DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (US 20180087002) in view of Onumata (US 20150141305).
 	Komatsubara teaches a lubricating oil for a continuously variable transmission comprising a lubricant base oil, a borate ester in an amount of 25 to 500 mass ppm in 
 	The borate of the reference is the same borate as that set forth in the present claims (see para 0013).  The base oil may be a wax isomerized base oil (see para 0019).  The base oil has a kinematic viscosity of no less than 2.5 mm2/m and no more than 4.5 mm2/s (see para 0025).  The viscosity index of the base oil is no less than 115 (see para 0027).  
 	The composition may contain at least one phosphoric acid in an amount of 100-750 mass ppm, in terms of phosphorus.  The phosphoric acid improves anti-wear performance (see para 0057).  The polymethacrylate has a preferred weight average molecular weight of no more than 60,000, preferably no less than 15,000.  The polymethacrylate is present in the composition in an amount of 5-20 mass % (see para 0059-0061). 
 	The oil composition comprises a metallic detergent such as a sulfonate or salicylate.  These compounds are alkaline earth metal compounds comprising Ca (see para 0069-0072, 0077, 0078).  The sulfonate or salicylate may be overbased (see para 0080).  These compounds are present in the oil from about 100-1200 mass ppm, in terms of metal (see para 0081). 
 	The oil composition also contains 100-2000 mass ppm of a boron-containing succinimide (see para 0089, 0103, and 0105).  Phosphorus-base anti-wear agents in an amount of 100-2000 mass ppm, in terms of phosphorus may be present in the composition (see para 0107, 0113).  A friction modifier may be present in an amount from 0.01 to 2 mass% (see para 0114, 0123).  Table 1 exemplifies various compositions containing all of the above components and exemplifies the compositions 
 	Komatsubara does not specifically teach the total base number (TBN) of the salicylate and sulfonate detergents.  However, Onumata teaches this difference.
 	Onumata teaches a lubricating oil composition for a continuously variable transmission comprising a calcium salicylate and/or calcium sulfonate (see abstract).  Onumata teaches that calcium salicylates and calcium sulfonates used in the present type of oil composition have a TBN of 100 to 500 mg KOH/g (see para 0071).
 	It would have been obvious to one of ordinary skill in the art to use Ca salicylates and Ca sulfonates having a TBN of up to 500 mg KOH/g because these compounds render it possible to produce a lubricating oil composition which is excellent in torque capacity, shifting characteristics and anti-shudder properties (see para 0072).
 	Modified Komatsubara does not specifically teach that the oil composition meets the formula 0.5≤Mb/MCa≤1.5.  However, given that Komatsubara teaches all of the components in the ranges set forth in the present invention, it would be reasonable to expect that Komatsubara would meet the limitations of the formula, absent evidence to the contrary.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16912852/20210213